Title: From Benjamin Franklin to Durival, 12 June 1781
From: Franklin, Benjamin
To: Durival, Jean-Baptiste Luton


Sir,
Passy June 12. 1781.
I received the Letter you did me the honour of writing to me the 8th Inst. and am perfectly of the same Sentiments with you, respecting the exactitude & Clearness necessary to be preserved in all Money Transactions, in order to prevent Confusion and Misunderstanding when they come to be examined by those who may succeed us. Hitherto there seems to have been no regular Method adopted for our Proceedings. We at first gave as you observe, simple Receipts to M. D’Harvelay. Nothing more was then required of us. Our Banker has sometimes given his Receipts. Afterwards his Receipts have been changed for others given by myself with my Colleagues, or by me alone. Those again have been afterwards brought back to me to be exchanged for others of a proposed new Form; and the last Form has a Blank in which is to be inserted the Name of some Person, we know not who, to whom the Money is payable.

From the Want of explicitness in our past Proceedings, tho’ but of a few Years Date, there has already arisen a good deal of Misunderstanding and Dispute between Mr Deane and Mr Lee, relating to the Aids received thro’ the Hands of M. De Beaumarchais: and Misunderstandings may hereafter arise between this Court and the Congress, relating to the subsequent Aids, if the Intentions & Engagements of the Parties are not clearly express’d and ascertained. To prevent this, I shall very chearfully enter with you into any Method that may be effectual to clear and ascertain what is past, and be proper to render all our future Transactions in Money Affairs perspicuous & indisputable.
For this purpose it may be well to review them from the beginning.
In 1776, being then in Congress, I received a Letter from Mr Lee, acquainting me, that M. Beaumarchais had applied to him in London, informing him, that 200,000 Guineas had been put into his Hands, & was at the Disposition of the Congress; Mr. Lee added that it was agreed between them, that he Mr Beaumarchais, should remit the same in Arms, Ammunition &ca under the Name of Hortalez & Co. Several Cargoes were accordingly sent. Mr Lee understood this to be a private Aid from the Government of France. But Mr. Beaumarchais has since demanded from the Congress Payment of a gross Sum as due to him, and has received a considerable Part, but has render’d no particular Account. I have by Order of Congress desired him to produce his Account that we might know exactly what we owed & for what: and he has several times promised it, but has not yet done it: And in his Conversations he often mentions, as I am told, that we are greatly in his Debt. These Accounts in the Air are unpleasant, and one is neither safe nor easy under them. I wish therefore you could help me to obtain a Settlement of them. It has been said that Mr Deane, unknown to his Colleagues, wrote to Congress in favour of Mr Beaumarchais Demand, on which Mr Lee accuses him of having, to the Prejudice of his Constituents, negociated a Gift into a Debt. At present all that Transaction is in Darkness; and we know not whether the whole, or a Part, or no Part of the Supplies he furnish’d, were at the Expence of Government, the Reports we have had being so inconsistent and contradictory; nor if we are in Debt for them, or any Part of them: whether it is the King or M. de Beaumarchais that is our Creditor. We once understood that the whole was a Gift, and wrote so to Congress; as you will see by the Extract I send you of our Letter. Perhaps we were misinformed & we wish to be set right.
The first two Millions granted to the Congress by his Majesty, we also understood to be a Gift, as you will see by the Extract of another Letter written by us immediately after the Transaction. As from the Circumstances of the Times nothing of this kind was mentioned in any Writing from the Ministry to us, and perhaps no Minute was kept by them of the Intention of the Grant, it has possibly slipt out of Memory; and thence may arise the present Idea of the Imperfection of those first Receipts, and the Propriety of changing them for others promising a Reimbursement. This however will occasion no Dispute; for if the Congress are authentically inform’d that we mistook the King’s Intention in that Grant, and that it was really a Loan and not a Gift, I am persuaded they will chearfully agree to reimburse it as soon as they are able. The Information necessary for Congress, will, I imagine, be best given in an official Memoir, or Acct, stating from the Beginning the several Aids furnish’d to the United States, for which Reimbursement was expected; those by M. Beaumarchais if the Govt. was concerned in them, those by the Minister of Foreign Affairs, by the Minister of War, by the Minister of the Marine, or any others authorised by Government. This Acct. being presented to Congress and agreed to by them, will constitute the Debt clearly: And without this or some equivalent Proceeding to authorise me, I do not at present see how I can take upon me to alter the Nature of the Receipts that were given by my Colleagues jointly with me; for that would subject me to the same Censure from my Enemies as Mr Deane has experienc’d.—
With great Esteem, I have the honour to be, Sir, Your most obedient and most humble Servant
B. Franklin
M. Durival.
